DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 2-7, 11-12, 15, 18, and 20-25 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2022 has been entered.
Applicant's arguments filed 8/30/2022 have been fully considered.

Information Disclosure Statement
The document accompanying the supplemental information disclosure statement (PTO IDS form of four pages) cites thirteen additional patent applications directed to related subject matter.  Applicant is advised that all but U.S. Patent No. 10,981,981 have been listed on either the 9/28/2020 or 8/30/2022 PTO IDS forms and considered.
The examiner notes applicant’s statement that “Applicant understands that papers from the prosecution of the above-identified patent applications may be accessed electronically via PALM. Accordingly, copies of the foregoing patent application or file history thereof are not provided herein, but will be made available upon request.”  To the degree that applicant believes that the prosecution history of the listed applications is reviewed when a U.S. Patent or U.S. Patent Application Publication is cited on a PTO IDS form, applicant is advised that only the issued patent document or published patent application document is considered.  No documents from the prosecution history are reviewed.  If applicant desires consideration of any prosecution document, it must be submitted and properly cited on an IDS form.  This is not encouraged where such a document is not germane to the instant claims.
Applicant is reminded that it is desirable to avoid the submission of long lists ofdocuments if it can be avoided. As set forth in MPEP 2004, applicant is directed to eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance. See Penn Yah Boats, Inc. v. Sea Lark Boats, Inc., 359 F.Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aft'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d1823 (Fed. Cir. 1995).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8-10, 13-14, 16-17, 19, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bedinger et al. (U.S. Patent No. 8,569,462) in view of Sukenaga et al. (WO 2011/102483, of record) and Arestrom et al.
Bedinger et al. (U.S. Patent No. 8,569,462) discloses using antibody phage display technology to produce antibodies against TGF-β1.  Different classes of antibodies (e.g. IgA, IgD, IgE, IgG, and IgM) can be developed.  The antibodies can be humanized.  Affinity maturation can be performed.  Nucleic acids encoding the selected antibodies can be recovered and subcloned into expression vectors by standard recombinant DNA techniques in order to recombinantly produce the antibodies.  Assays for determining antibody binding affinity to TGFβ-1 and for assessing the ability of an antibody to neutralize the biological activity of TGFβ-1 are disclosed.  The antibodies can be isolated and purified.  The antibodies can be formulated into pharmaceutical compositions.  Antibodies against the human TGFβ1 target protein the cross-react to the TGF-β1 target protein in other species (for veterinary purposes or in animal models of human disease) are disclosed as being useful.  Antibodies that bind orthologs of the target are intended.  See at least abstract and column 15, lines 15-25; column 16, lines 38-48; column 34, line 53, through column 35, line 16; column 36, line 22, through column 37, line 63; columns 58-59;  column 64, line 65, through column 65, line 23; and column 71, lines 53-66.
Bedinger et al. does not disclose the screening antibody phage display libraries for antibodies capable of binding an antigen comprising a transforming growth factor beta (TGF-β1) protein complex that comprises a homodimer comprising prodomains of TGF-β1 or prodomain fragments thereof that comprise a straightjacket region that includes at least one cysteine residue present within about the first 4, 5, 6 or 7 N-terminal amino acids as recited in instant claim 1.
Sukenaga et al. (WO 2011/102483, of record) is in Japanese.  The machine translation of this document (attached to this Office action) will be referenced.  Sukenaga et al. discloses producing antibodies to LAP  of human TGF-β1.  The structure of latent TGF-β1 is discussed.  Specific LAP peptides were prepared as immunogens.  LAP as disclosed refers to a dimer that is non-covalently associated with active TGFβ in a latent TGFβ molecule.  The antibody preferentially binds to SEQ ID NO: 5 (EAIRGQILSKLRLASPPSQGEVPPGPLPEAVLAL) in human TGFβ1 LAP.  Antibodies that bound SEQ ID NO: 7 (LAP 1-1 in Figure 5, LSKLRLASPP) inhibited TGFβ1-LAP cleavage by plasma kallikrein.  The antibodies can be humanized.  The antibodies include fragments that bind (e.g. Fab and scFv).   The antibodies can be purified.  The antibodies can be made recombinantly.  The antibodies can be formulated into a pharmaceutical composition.  See at least paragraphs [0003, 0014, 0016, 0018, 0022-0025, 0028, 0030, 0032-0034, 0037, 0039-0041, 0043-0044] and Figures 2, 5, 6A, and 7.  Sukenaga et al. does not disclose identifying antibodies using antibody phage display libraries as in instant claim 1.
Arestrom et al. (March 2012) discloses producing antibodies against recombinant human Latent TGF-β1.  The recombinant human Latent TGF-β1 antigen was commercially available.  See at least abstract, Figure 1, and section 2.1.
Instant SEQ ID NO: 1 corresponds to the prodomain and growth factor amino acid sequence of human TGFβ1.  (See instant Table 1.) SEQ ID NO: 5 of Sukenaga et al. corresponds to amino acids 18-51 of instant SEQ ID NO: 1.  SEQ ID NO: 7 of Sukenaga et al. corresponds to amino acids 8-17 of SEQ ID NO: 5 and amino acids 25-34 of instant SEQ ID NO: 1.  SEQ ID NOS: 5 and 7 include part of the straight jacket (instant SEQ ID NO: 41, corresponding to amino acids 1-45 of instant SEQ ID NO: 1), including part of the latency loop (instant SEQ ID NO: 58, corresponding to amino acids 30-44 of instant EQ ID NO: 1).  (See instant Table 2.)  
It would have been obvious to screen an antibody phage display library according to Bedinger et al. using the recombinant human Latent TGF-β1 antigen of Arestrom et al. to identify antibodies that bind in the straight jacket and latency loop areas of the LAP of human TGFβ1 and inhibit TGFβ1 signaling as taught by Sukenaga et al.  The antigen of Arestrom et al. comprises a TGF-β1 protein complex that comprises a homodimer comprising prodomains of TGF-β1 that comprise a straightjacket region that includes a cysteine residue at the fourth N-terminal amino acid as recited in instant claim 1.  Amino acids 1-249 of instant SEQ ID NO: 1 correspond to the prodomain  (i.e. instant SEQ ID NO: 38, see Table 2) and contains the straight jacket region and has a cysteine at amino acid position 4.  These structures would be present in the antigen of Arestrom et al.
Bedinger et al. makes clear that using antibody phage display libraries to screen for antibodies to human TGFβ1 would have been routine to those of ordinary skill in the art at the time of the effective filing date. Arestrom et al. discloses an antigen meeting the limitations of the instant claims that would have been a suitable antigen to use in the screening method.  Arestrom et al. makes clear that antibodies to this antigen would have been desirable.  Instant claim 1, steps (ii)-(vi), would have been routine steps taught by Bedinger et al. to select antibodies using antibody phage display technology and to produce the selected antibodies recombinantly, purify them, and formulate them into pharmaceutical compositions.  Phage display of Fab or scFv as taught by Bedinger et al. meets the limitations of instant claim 8-10.  Bedinger et al. and Sukenaga et al. teach the affinity maturation of instant claim 13.  Bedinger et al. and Sukenaga et al. teach producing different isotypes such as IgG or IgM as in instant claim 14.  Sukenaga et al. discloses the desirability of screening for antibodies that bind to the latency loop of the prodomain of TGFβ1.  (See instant claim 16.)  The prodomain in the antigen of Arestrom et al. would be at least about 50 amino acid residues.  (See instant claim 17.)  Bedinger et al. teaches the production of human or humanized antibodies and determining cross reactivity of antibodies with the human form of the antigen (i.e. the antigen of Arestrom et al.) or that binds an ortholog.  Sukenaga et al. disclose murine animal models of TGFβ1 disease thereby suggesting determining cross-reactivity of an antibody to a murine ortholog.  (See instant claims 26-28.)  Sukenaga et al. also teaches that antibodies can be humanized, purified, made recombinantly, and formulated into pharmaceutical compositions.  Sukenaga et al. discloses that antibodies that bind to SEQ ID NO: 7 block activation of TGFβ1.  An antibody binding to SEQ ID NO: 7 in the complex of Arestrom et al. would block release of mature TGFβ1 and therefore inhibit TGFβ1 signaling as in instant claim 19.
The claimed method would have been obvious.

Claims 1, 8-10, 13-14, 16-17, 19, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bedinger et al. (U.S. Patent No. 8,569,462) in view of Sukenaga et al. (WO 2011/102483, of record) and Arestrom et al. as applied to claims 1, 8-10, 13-14, 16-17, 19, and 26-28 above, and further in view of Marsh et al. (U.S. Patent Application Publication 2005/0164909).
Bedinger et al., Sukenaga et al., and Arestrom et al. are applied as above.  They do not teach the C4S mutation as recited in instant claim 1.
Marsh et al. discloses that the cysteine at position 33 (see Figure 2B, corresponding to the cysteine at position 4 in instant SEQ ID NOS: 1 and 38) of the TGFβ1 LAP (i.e. prodomain) can be mutated to serine to prevent disulfide bond formation at these cysteines.  See at least paragraph [0043] and Figure 2B.
It would have been obvious to screen an antibody phage display library according to Bedinger et al. using the recombinant human Latent TGF-β1 antigen of Arestrom et al. where a C4S mutation had been made as suggested by Marsh et al. to identify antibodies that bind in the straight jacket and latency loop areas of the LAP of human TGFβ1 and inhibit TGFβ1 signaling as taught by Sukenaga et al.  The antigen of Arestrom et al. comprises a TGF-β1 protein complex that comprises a homodimer comprising prodomains of TGF-β1 that comprise a straightjacket region that includes a cysteine residue at the fourth N-terminal amino acid as recited in instant claim 1.  Amino acids 1-249 of instant SEQ ID NO: 1 correspond to the prodomain  (i.e. instant SEQ ID NO: 38, see Table 2) and contains the straight jacket region and has a cysteine at amino acid position 4.  These structures would be present in the antigen of Arestrom et al.  Marsh et al. suggests mutating this cysteine to serine (C4S mutation) to avoid disulfide bond formation through these cysteines and it would have been obvious to do so.  
Bedinger et al. makes clear that using antibody phage display libraries to screen for antibodies to human TGFβ1 would have been routine to those of ordinary skill in the art at the time of the effective filing date. Marsh suggests modifying the antigen of Arestrom et al. with a C4S mutation to form an antigen meeting the limitations of the instant claims that would have been a suitable antigen to use in the screening method.  Antibodies to this antigen would have been desirable.  Instant claim 1, steps (ii)-(vi), would have been routine steps taught by Bedinger et al. to select antibodies using antibody phage display technology and to produce the selected antibodies recombinantly, purify them, and formulate them into pharmaceutical compositions.  Phage display of Fab or scFv as taught by Bedinger et al. meets the limitations of instant claim 8-10.  Bedinger et al. and Sukenaga et al. teach the affinity maturation of instant claim 13.  Bedinger et al. and Sukenaga et al. teach producing different isotypes such as IgG or IgM as in instant claim 14.  Sukenaga et al. discloses the desirability of screening for antibodies that bind to the latency loop of the prodomain of TGFβ1.  (See instant claim 16.)  The prodomain in the antigen of Arestrom et al. having the C4S mutation of Marsh et al. would be at least about 50 amino acid residues.  (See instant claim 17.)  Bedinger et al. teaches the production of human or humanized antibodies and determining cross reactivity of antibodies with the human form of the antigen or that binds an ortholog.  Sukenaga et al. disclose murine animal models of TGFβ1 disease thereby suggesting determining cross-reactivity of an antibody to a murine ortholog.  (See instant claims 26-28.)  Sukenaga et al. also teaches that antibodies can be humanized, purified, made recombinantly, and formulated into pharmaceutical compositions.  Sukenaga et al. discloses that antibodies that bind to SEQ ID NO: 7 block activation of TGFβ1.  An antibody binding to SEQ ID NO: 7 in the complex of Arestrom et al. having the mutation suggested by Marsh et al. would block release of mature TGFβ1 and therefore inhibit TGFβ1 signaling as in instant claim 19.
The claimed method would have been obvious.


The prior art of record and not relied upon is considered pertinent to applicant's disclosure.
Hoogenboom (2002, of record) is cited to establish the state of the art.  Various steps and techniques of the claims would have been well known and routine to those of ordinary skill in the art at the time of the effective filing date.  Hoogenboom discloses using antibody phage display technology to screen for antibodies to desirable antigens.  See at least section 2.1-2.3 and Figure 1 for disclosure of general antibody phage display.  See at least section 2.4 for disclosure of displaying scFv and Fab.  See at least section 3 for disclosure of constructing antibody libraries.  See at least section 3.3 for disclosure of affinity maturation.  See at least section 4 and Figure 4 for disclosure of panning, including on immobilized antigen and direct panning on cells.  See at least section 5 for disclosure of using screening assays to select antibodies for desired properties.  See at least section 5.3 for disclosure of cloning selected antibodies for expression as Fabs or whole antibodies of different isotypes, including expression in mammalian cells.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa